 
Exhibit 10.1

Astec Industries, Inc.
1725 SHEPHERD ROAD / CHATTANOOGA, TN 37421 / 423-899-5898 / FAX 423-899-4456


February 5, 2009


Mike Johnson
Wachovia Bank, National Association
Commercial Lending Division, TN1008
230 Fourth Avenue North, Eight Floor
Nashville, Tennessee 37219


Dear Mike:


Reference is made to that certain Credit Agreement dated as of April 13, 2007
(the “Credit Agreement”) by and between Astec Industries, Inc. (“Astec”) and
Wachovia Bank, National Association (the “Bank”).  Terms used herein and not
defined herein have their respective defined meanings as set forth in the Credit
Agreement.


Pursuant to the definition of “Line of Credit Loan Maturity Date” contained in
the Credit Agreement.  Astec hereby elects to extend the Line of Credit Loan
Maturity Date for a one-year period to May 15, 2011.


Astec hereby certifies to the Bank that, as of the date hereof, no Default or
Event of Default or Material Adverse Change has occurred or is continuing.


I would ask that the Bank kindly acknowledge such extension by signing the
counterpart of this letter at the space provided below.


On behalf of Astec, we appreciate a very professional and positive relationship
that has developed between our two institutions.


Very truly yours,


ASTEC INDUSTRIES, INC.




By: /s/F. McKamy Hall                 
       F. McKamy Hall
       V.P., C.F.O. & Treasurer




Acknowledged and agreed:


WACHOVIA BANK, NATIONAL ASSOCIATION


By: /s/ Mike
Johnson                                                                                          
Title: Senior Vice
President                                                                          
